UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1927


ELDER ANTONIO RAMIREZ-MARTINEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 19, 2016               Decided:   November 18, 2016


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Himedes V. Chicas, JEZIC & MOYSE, LLC, Silver Spring, Maryland;
Ben Winograd, IMMIGRANT & REFUGEE APPELLATE CENTER, LLC,
Alexandria, Virginia, for Petitioner.      Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, John S. Hogan,
Assistant Director, Matthew A. Spurlock, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elder       Antonio    Ramirez-Martinez,           a   native       and   citizen    of

Guatemala, petitions for review of an order of the Board of

Immigration        Appeals       (Board)   dismissing         his     appeal      from    the

immigration judge’s denial of his requests for withholding of

removal and protection under the Convention Against Torture. ∗

      We    have       thoroughly     reviewed         the   record,       including      the

transcript        of     Ramirez-Martinez’s             merits      hearing        and    all

supporting evidence.             We conclude that the record evidence does

not   compel       a   ruling      contrary       to   any    of    the    administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                             See Gomis,
571 F.3d at 359.

      Accordingly,          we   deny   the       petition     for       review    for    the

reasons stated by the Board.               See In re Ramirez-Martinez (B.I.A.

Aug. 7, 2014).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this    court     and    argument      would      not   aid    the     decisional

process.

                                                                          PETITION DENIED


      ∗Ramirez-Martinez does not challenge the denial of his
asylum claim as untimely, and in any event, we lack jurisdiction
to review this finding.      See 8 U.S.C. § 1158(a)(3) (2012);
Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).



                                              2